Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Non-Final [after AFCP & RCE] office action is in response to the communication received on 11/19/2021.
	Priority Date: PCT/US2018/036533. Prov. (08/01/2017).
Claim Status:
Amended claims: 1, 11, and 17.
Canceled [previously] claims: 15, and 21-24.
Pending claims: 1-14, and 16-20.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).

Claims 1-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps to initiate transactions with machine-readable QR code processing.
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations to: 
receive an input to initiate … at a time of an interaction with a third party from a user…; 
capture a digital image of an object in an environment … associated with the interaction  using …, the digital image comprising a machine-readable code; 
extract, using …, data from the machine-readable code, the data associated with the interaction comprising an identification of the third party and a third party account; 
determine a risk value for the transaction, wherein the risk value is based on a frequency associated with the transaction; and 
in response to determining that the risk value is below a threshold, automatically communicate… …the extracted data, data associated with a user associated with the storage device …, and a request to communicate a record to the third party.

These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more devices, processors, a camera module, and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more devices, processors, a camera module, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
[Step-2B] 

As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 11, and 17. 
 Furthermore, the dependent claims 2-10, 12-14, 16, and 18-20 do not resolve the issues raised in the independent claims. Claims 2-10, 12-14, 16, and 18-20 are directed towards using machine-readable QR code displayed on printed sheet created by third party. 

The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

	Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-14, and 16-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Hammad et al (US 2012/0209749 A1) in view of TODD et al (CA 2854966 A1)
Ref claim 1, Hammad discloses a system to initiate transactions with machine-readable codes, comprising: 
a storage device; a camera module; and a processor communicatively coupled to the storage device and the camera module, wherein the processor executes application code instructions that are stored in the storage device to cause the system (para [0021], figs 1A-F; via The SNAP Mobile Payment System [“SNAP”] transform real-time generated merchant-product QR codes via SNAP components into virtual wallet card-based transaction purchase notifications…request to a payment network …[0040], figs 3A-E a 
receive an input to initiate the camera module at a time of an interaction with a third party from user of the system (para [0044], fig. 3D, a user provide user settings into a device producing QR code for purchase transaction …the user capture a snapshot [implied by camera module smartphone] of the QR code to initiate purchase transaction processing [implied input to initiate snapshot]); 
capture a digital image of an object in an environment of the system associated with the interaction using the camera module, the digital image comprising a machine-readable code (para [0021]; via “SNAP”…the user capture image of the QR code of POS by user device [smartphone with camera]…[Note: specification para [0024, 29, 42]); 
extract, using the camera module, data associated with the interaction from the machine-readable code, the data comprising an identification of the third party and a third party account (para [0034], fig. 1E-F; via the data required for processing a transaction via QR code…shopping website/merchant [implied third party]…the client provide data to the user’s mobile device or vice versa [implied extract data]…to initiate purchase transaction. The virtual wallet app on the user’s mobile device then generate message and provide to network server for processing the purchase); 
the extracted data, data associated with a user associated with the storage device and the camera module, and a request to communicate a record to the third party (para [0034], fig. 1E-F; via the data required for processing a transaction via QR code…shopping website/merchant [implied third party]…the client provide data to the user’s mobile device or vice versa [implied extract data]…to initiate purchase transaction. 
Hammad does not explicitly disclose the step to determine a risk value for the transaction, wherein the risk value is based on a frequency associated with the transaction; and in response to determining that the risk value is below a threshold, automatically communicate, via a communication network to a processing system, 
However, TODD being in the same field of invention discloses the step to determine a risk value for the transaction, wherein the risk value is based on a frequency associated with the transaction; and in response to determining that the risk value is below a threshold, automatically communicate, via a communication network to a processing system (para [0004]; via methods/systems for determining fraudulent online transition…the system computes a score with various thresholds…[0005]; via determining if transaction is fraudulent based upon a commuted transaction frequency…[0016], fig.7; via determining a fraudulent transaction using a transaction frequency…[0028-31]; via the term “risk value”/”risk weight”/”risk score” includes aggregation of risk values based on computation of all directly…[0032]; via The term” online fraud mitigation engine(OFME}”…[0035]; via a risk score threshold and reason codes…[0058]; via the risk score calculated/threshold limits is defined by end user, the  OFME determines…if the score exceeds [or not] the predetermined threshold level [implied risk value], the OFME proceeds [automatically] to step 120 or step 122…the transaction [implied to be completed or flagged].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Hammad to include the 
Ref claim 2, Hammad discloses in view of TODD the system of claim 1,
However, TODD specifically disclose,  wherein the wherein the processor executes application code instructions that are stored in the storage device to cause the system to: in response to determining that the risk value is below a threshold, display a prompt requesting user approval of the transaction (para [0004]; via methods/systems for determinng fraudulent online transition…the system computes a score with various thresholds…[0005]; via determining if transaction is fraudulent based upon a commuted transaction frequency…[0016], fig.7; via determinng a fraudulent transaction using a transaction frequency…[0028-31]; via the term “risk value”/”risk weight”/”risk score” includes aggregation of risk values based on computation of all directly…[0032]; via The term” online fraud mitigation engine(OFME}”…[0035]; via a risk score threshold and reason codes…[0058]; via the risk score calculated/threshold limits is defined by end user, the  OFME determines…if the score exceeds [or not] the predetermined threshold level [implied risk value], the OFME proceeds [automatically] to step 120 or step 122…the transaction [implied to be completed or flagged].
Ref claims 3-4, Hammad discloses the system of claim 1, wherein the storage device and the camera module are components of a user computing devicePage 3 of 7, and wherein the machine-readable code is created by the third party after the interaction is initiated (para [0044], fig. 3D, a user provide user settings into a device producing QR code for purchase transaction… from display device of POS terminal …the user capture a 
Ref claim 5, Hammad discloses in view of TODD, the system of claim 1,  
However, TODD, specifically discloses, wherein automatically communicating to the processing system the data associated with the user associated with the storage device and the camera module, and the request to communicate the record to the third party includes automatically communicating to the processing system without a user input being received after the input to initiate the camera module is received (para [0004]; via methods/systems for determinng fraudulent online transition…the system computes a score with various thresholds…[0005]; via determining if transaction is fraudulent based upon a commuted transaction frequency…[0016], fig.7; via determinng a fraudulent transaction using a transaction frequency…[0028-31]; via the term “risk value”/”risk weight”/”risk score” includes aggregation of risk values based on computation of all directly…[0032]; via The term” online fraud mitigation engine(OFME}”…[0035]; via a risk score threshold and reason codes…[0058]; via the risk score calculated/threshold limits is defined by end user, the  OFME determines…if the score exceeds [or not] the predetermined threshold level [implied risk value], the OFME proceeds [automatically] to step 120 or step 122…the transaction [implied to be completed or flagged].
Ref claim 6, Hammad discloses the system of claim 1, wherein the machine-readable code is a QR code (para [0113]; a user may select the snap mode 1110 for snap features/handles any machine-readable representation of data Ex. Such data include linear and 2D bar codes such as QR codes…).

Ref claim 8 Hammad discloses the system of claim 1, wherein the machine-readable code is displayed on a printed sheet (para [0121], fig. 1E; via the snap mode/ a pay card…and other pay account may have associated code such as a QR code…the code may be printed on a letter accompanying the pay card).
Ref claim 9, Hammad discloses the system of claim 1, wherein the machine-readable code is created by the third party at a time before the interaction (para [0117], fig. 11C; via the QR code may be displayed at merchant POS terminal, a website). 
Ref claim 10, Hammad discloses the system of claim 1, wherein the storage device and the camera module are components of a user computing device and wherein the system further comprises one or more computing devices of a merchant system associated with the third party, the one or more computing devices of the merchant system being configured to: configure a payment account to receive payments from users; receive a request to conduct a transaction; create a machine-readable code comprising data associated with an account of the merchant system;  Page 4 of 7 present the machine-readable code to a particular user associated with the user computing device; and receive a notice that the user has provided a transfer of funds to the account (para [0034], fig. 1E-F; via the data required for processing a transaction via  QR code…shopping website/merchant [implied third party]…the client provide data to the user’s mobile device or vice versa [implied extract data]…to initiate purchase transaction. The virtual wallet app on the user’s mobile device then generate message and provide to 
Claim 11 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Claim 12 is rejected as per the reasons set forth in claim 4.
Claim 13 is rejected as per the reasons set forth in claim 9.
Claim 14 is rejected as per the reasons set forth in claims 7-8.
Claim 15 (Cancelled).  
Claim 16 is rejected as per the reasons set forth in claim 6.
Page 5 of 7Claim 17 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Ref claim 18, Hammad discloses the computer-implemented method of claim 17, wherein the machine-readable code further comprises an amount of funds to be transferred to the third party (para [0104], fig. 9C; via user selection of one or more payees receiving the funds).
Ref claim 19, Hammad discloses the computer-implemented method of claim 17, wherein the camera module is a component of a user computing device (para [0117]; via a user may select the snap mode 1110…the user initiate code capture using the mobile device camera [1120]).
Claim 20 is rejected as per the reasons set forth in claim 6.
Claims 21-24. (Cancelled).  

Response to Arguments

Applicant's arguments filed on 10/19/2021 have been fully considered and they are moot in view of new grounds of rejections. Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous action have been fully considered but they are not persuasive.  Applicant's arguments are similar to previous arguments already submitted and addressed on last office action. Examiner incorporates herein the response to arguments mailed on August 19, 2021. 

Examiner addressed/updated all the claim limitations in light of the new 2019 Patent Eligibility Guidance (2019 PEG) .
The Examiner disagrees with Applicant’s assertions:
A computer-implemented method/system for configuring/receiving by merchant system for payment account transactions and creating/presenting/determining risk value with notice to user of accounts is akin to the abstract idea subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions’). As such, the claims include an abstract idea. The specific limitations of the invention are (a) identified to encompass the abstract idea include: (configuring by devices of a merchant system…receiving  ...a payment account to receive payments…data…with account… creating/presenting/determining risk value with notice to user of accounts and transfer of funds to the account). As stated above, this abstract idea falls into the (b) subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic 
Step 2A-Pronng Two:
Applicant submits, that the claim recites a combination of additional elements such that the claim as a whole integrates the alleged abstract idea into a practical application. Specifically, independent claim 1 "includes specific features that were specifically designed to achieve an improved technological result."
The Examiner respectfully disagrees:
Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f). The instant claims do not attempt to solve an unconventional technological solution. Using the processor as a tool to implement the abstract idea and the way the information is processed and displayed does not make it less abstract. The claimed use of computer elements recited at a high level of generality is an attempt to limit the abstract idea to a particular technological environment. 
When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of configuring by devices of a merchant system…receiving  ...a payment account to receive payments…data…with account… creating/presenting/determining risk value with notice to user of accounts and transfer of funds to the account… whether to trade do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. “configuring…receiving information, creating…presenting/determining risk value… the information”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0011] a computer program product executed by: one or more processors, memory, instructions, storage medium, and electrical communication) as tools to perform an abstract idea or merely 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Moreover, what Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself.
Examiner notes that the computer processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a device performing its generic computer functions does not make the claims less abstract. 
The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
A generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer 
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and database technology. The Courts have repeatedly held that such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. BuySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48.

For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Das et al (US 2005/0203854 A1) discloses Method and System for Using a Camera Cell Phone in Transactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691